Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Prior  art does not disclose converts peak value of current flowing though phases of stator winding into a first current component having angle that is equal to corresponding on of the energization angles and second current component that is different in electrical angle by 90 degrees  , determine cosine value of plurality of first correction angles , multiplies value of first current component to each of peak values of current flowing through stator winding by cosine value of corresponding one of first correction angles at each of energization angles, obtains total sum of multiplication results and calculated first integrated value, determines sine value of plurality of second correction angles , multiples value of first current component corresponding to peak values of currents  by sine value of corresponding one of second correction angles , obtains total sum of multiplication results obtained at energization angles and calculates second integrated value and calculates estimated initial position of magnetic pole of rotor based on ratio between first integrated value and second integrated value  with respect to the rest of the claim . 


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN MASIH whose telephone number is (571)272-2068.  The examiner can normally be reached on m-f 8-5 with second friday off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAREN . MASIH
Examiner
Art Unit 2837



/KAREN MASIH/Primary Examiner, Art Unit 2846